DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance. The prior art does not disclose or suggest “a sealing plate having a plurality of beams projecting toward the supporting film and a space located between adjacent beams of the plurality of beams, the sealing plate being provided to be opposed to the fourth surface if the supporting film and joined to the supporting film by an adhesive member via the plurality of beams; and a wall that is plate-shaped, the wall extending along the first direction, wherein a bottom of the wall is disposed on the first electrode, the wall is spaced apart from the plurality of beams of the sealing plate, and the wall is spaced apart from the piezoelectric film and the second electrode of the piezoelectric element, and a top of the wall exposes to the space of the sealing plate” in combination with the remaining elements of claim 1. The prior art does not disclose or suggest “a sealing plate having a plurality of beams projecting toward the supporting film and a space located between adjacent beams of the plurality of beams, the sealing plate being provided to be opposed to the fourth surface of the supporting film and joined to the supporting film by an adhesive member via the plurality of beams; and a wall that is plate=shaped, the wall extending along the first direction, and a driving circuit configured to input a driving signal to the piezoelectric element, wherein a bottom of the wall is disposed on the first electrode, the wall is spaced apart from the plurality of beams of the sealing plate, and the wall is spaced apart from the piezoelectric film and the second electrode of the piezoelectric element, and a top of the wall exposes to the space of the sealing plate” in combination with the remaining elements of claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837